NO. 12-19-00082-CR

                            IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

 MICHAEL ULYSSES TAYLOR,                             §      APPEAL FROM THE 114TH
 APPELLANT

 V.                                                  §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                            §      SMITH COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
          Michael Ulysses Taylor appeals from his conviction for aggravated assault with a deadly
weapon, to which he pleaded “guilty” and received a sentence of ten years in prison with credit for
time served. According to the trial court’s certification, this “is a plea-bargain case, and the
defendant has no right of appeal.” The certification further states that Appellant waived the right
to appeal. The certification was signed by Appellant and his counsel. See TEX. R. APP. P. 25.2(d).
The clerk’s record contains a waiver of appeal signed by Appellant and his counsel.
          When the defendant is the appellant, the record must include the trial court’s certification
of the defendant’s right of appeal. Id. This Court must dismiss an appeal “if a certification that
shows the defendant has the right of appeal has not been made part of the record.” Id. Based on
our review of the clerk’s record, the trial court’s certification appears to accurately state that
Appellant does not have the right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.
2005) (holding that court of appeals should review clerk’s record to determine whether trial court’s
certification is accurate). This Court must dismiss an appeal “if a certification that shows the
defendant has the right of appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d).
Because the trial court did not grant Appellant the right to appeal his conviction, we dismiss the
appeal.
Opinion delivered March 12, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 12, 2019


                                         NO. 12-19-00082-CR


                                 MICHAEL ULYSSES TAYLOR,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1681-18)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.